MEMORANDUM OPINION
                                            No. 04-11-00042-CV

                                         IN RE Jaime LUEVANO

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:         Sandee Bryan Marion, Justice
                 Phylis J. Speedlin, Justice
                 Rebecca Simmons, Justice

Delivered and Filed: February 9, 2011

PETITION FOR WRIT OF MANDAMUS DENIED

           On January 18, 2011, relator filed what we construe as a petition for writ of mandamus.

The court has considered relator’s petition and is of the opinion that relator is not entitled to the

relief sought. Accordingly, the petition for writ of mandamus is DENIED. See TEX. R. APP. P.

52.8(a).

                                                                     PER CURIAM




1
 Relator complains Judge Donna S. Rayes, presiding judge of the 81st Judicial District Court, Karnes County,
Texas has failed to rule on a writ of mandamus he filed in the trial court. The underlying proceeding is unknown.